PER CURIAM.
Ricky L. Rivers seeks to appeal a district court order allegedly entered on October 4, 2004. Though Rivers includes an October 4, 2004, letter to a third party from the district court concerning serving his state sentence before serving his federal sentence, no final appealable order was entered on that date.
This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). After thoroughly reviewing the record and Rivers’ submissions, we conclude that Rivers fails to appeal an appealable order. Accordingly, we deny Rivers’ motion for the appointment of counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED